UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MICHAEL VAUGHN LEE aka MICHAEL
 ALLAH AMERICA,

                              Plaintiff,

                       -against-
                                                                    19-CV-4023 (CM)
 TOM FITTON, JUDICIAL WATCH PRESIDENT;
 POLITICAL PRESIDENTIALSERIES; DONALD                            ORDER OF DISMISSAL
 TRUMP; PAYROLLS THEFT; NEIL ELSON —
 FOREIGN MILITARY: IRS 4149TH FORM
 INQUISITIONAL COURT; NEIL ELLISON —
 OFFICES & APARTMENTS, ROBBERY, CIA,

                              Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, appearing pro se, brings this action under the Court’s federal question

jurisdiction. By order dated June 7, 2019, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis. The Court dismisses the complaint for the reasons

set forth below.

                                   STANDARD OF REVIEW

       The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480

F.3d 636, 639 (2d Cir. 2007). While the law mandates dismissal on any of these grounds, the

Court is obliged to construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir.

2009), and interpret them to raise the “strongest [claims] that they suggest,” Triestman v. Fed.

Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks and citations

omitted) (emphasis in original).
        A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 324-25 (1989), abrogated on other grounds by Bell Atl. Corp. v.

Twombly, 550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 32-33 (1992)

(holding that “finding of factual frivolousness is appropriate when the facts alleged rise to the

level of the irrational or the wholly incredible”); Livingston v. Adirondack Beverage Co., 141

F.3d 434, 437 (2d Cir. 1998) (“[A]n action is ‘frivolous’ when either: (1) the factual contentions

are clearly baseless . . . ; or (2) the claim is based on an indisputably meritless legal theory.”)

(internal quotation marks and citation omitted).

                                          BACKGROUND

        The complaint, which is 73 pages long with attachments, is not a model of clarity. In it,

Plaintiff asserts as follows:

        On assignment Social Security Number . . . for IRS Form 4506 Income Tax
        Refunds Payments Checks with transcripts history American Citizens Military
        with OMBE/CHAP U.S. Government. Judicial Watch Investigators licenses
        checks with postal history for sending and receiving licenses. Residential with
        employment records for authentic mailings. FERPA laws Family Educational
        Right to Privacy Act. Audio visual records for all classroom instructions. Class
        attendance with after class video-tapes records, etc.

(ECF No. 1 at 5.) With respect to his injuries, Plaintiff states:

        Sick and apartment home bound since January 20, 2018 serious bodily injuries
        and to the head. Amnesia victim. Broken bones. Legs and feet, crimes victims
        family and friends. Shots on several occasions while going to J.P. Morgan Bank
        a/k/a Chase Manhattan.

(Id.) Plaintiff seeks the following relief:

        Immediate funds needed. Crime victim of banking frauds and embezzlement.
        Several accounts thefts. Mailing frauds. Actual statement sent to actors with
        accounts with employment debit cards swindle for true value. Felons with badges
        incorporated (FBI). Politicians ring, etc.




                                                   2
(Id.) Attached to the complaint are copies of a tax refund check, Plaintiff’s social security card

other documents from the Social Security Administration, and certificates and other documents

related to Plaintiff’s military service.

                                           DISCUSSION

        Even when read with the “special solicitude” due pro se pleadings, Triestman, 470 F.3d at

474-75, Plaintiff’s claims rise to the level of the irrational, and there is no legal theory on which

he can rely. See Denton, 504 U.S. at 33; Livingston, 141 F.3d at 437.

        District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend.1

                           LITIGATION HISTORY AND WARNING

        Plaintiff previously filed two cases against a number of defendants, including Neil Elson

or Ellison, who is also named in this case. See Lee v. Ellison, No. 95-CV-10820 (TPG) (S.D.N.Y.

Dec. 22, 1995) (dismissing complaint as frivolous), 96-7214 (2d Cir. May 10, 1996) (dismissing

appeal as frivolous); Lee v. Ellison, No. 95-CV-10819 (TPG) (S.D.N.Y. Dec. 22, 1995), 96-7213

(2d Cir. May 10, 1996) (dismissing appeal as frivolous).




        1
          Plaintiff complaint includes documents containing private data. Federal Rule of Civil
Procedure 5.2(a) requires that a litigant redact references to such information in court filings, but
Fed. R. Civ. P. 5.2(h) provides that “[a] person waives the protection of Rule 5.2(a) as to the
person’s own information by filing it without redaction and not under seal.” In light of Plaintiff’s
pro se status, the Court directed the Clerk of Court to place Plaintiff’s original and amended
complaints in “party-view only” status in the Court’s CM/ECF database.

                                                  3
        In light of Plaintiff’s litigation history, this Court finds that Plaintiff was or should have

been aware when he filed this action that it lacked merit. See Sledge v. Kooi, 564 F.3d 105, 109-

110 (2d Cir. 2009) (discussing circumstances where frequent pro se litigant may be charged with

knowledge of particular legal requirements). Accordingly, Plaintiff is warned that further

duplicative or frivolous litigation in this Court will result in an order barring Plaintiff from filing

new actions in forma pauperis without prior permission. See 28 U.S.C. § 1651.

                                           CONCLUSION

        The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket.

        Plaintiff’s complaint is dismissed as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i).

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

        The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:    June 14, 2019
           New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge




                                                   4
